In a proceeding to compel support, the appeals are from (1) an order of the Children’s Court, Nassau County, continuing a previous order directing (a) that appellant pay $40 a week for food and $5 a week for drugs and medicine; (b) that respondent collect the rent from the cottage on the premises owned jointly by the parties; (e) that temporary custody of the two minor children be given to respondent, with rights of visitation to appellant, and that he remove from his home by March 7, 1955; and (2) from an order of the Supreme Court affirming the order of the Children’s Court as to the support provision, and dismissing the appeal from the other provisions of the order. Orders unanimously affirmed, without costs. Present—Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.